DETAILED ACTION

NOTICE OF PRE-AIA  OR AIA  STATUS
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION DISCLOSURE STATEMENT
The information disclosure statement (IDS) submitted on 22 May 2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the Examiner.
CLAIM REJECTIONS - 35 USC § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. § 112, the Applicant), regards as the invention.

Re claim 1, Applicant recites the limitations, “for which all reflective portions of the vehicle execute a similar movement…” and ”form a shape having the greatest similarity to an L shape…” (emphasis added), which are relative terms that render the claim indefinite.  In particular, such limitations are not defined by the claim, the Specification does not provide a standard for ascertaining their requisite degree, and one of ordinary skill in the art would not be reasonably apprised of their scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret these limitations as any movement and any relation, respectively.


Re claims 2-11, Applicant recites limitations dependent from claim 1 and that fail to cure the deficiencies shown above with regard to claim 1.  Accordingly, claims 2-11 are rejected for at least the same reasons as shown above.

Further re claim 2, Applicant recites the limitation, “for an over-determined equation system…” (emphasis added), which is a relative term that renders the claim indefinite.  In particular, such limitation is not defined by the claim, the Specification does not provide a standard for ascertaining its requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as any equation system.

Further re claim 3, Applicant recites the limitation, “the greatest similarity of shape is detected…” (emphasis added), which is a relative term that renders the claim indefinite.  In particular, such limitation is not defined by the claim, the Specification does not provide a standard for ascertaining its requisite degree, and one of ordinary skill in the art would not be reasonably apprised of its scope.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as any relation.

Further re claim 6, Applicant recites the limitation, “in particular wherein the installation angle is furthermore determined…” (emphasis added), which is a relative term that renders the claim indefinite.  In particular, such limitation is not defined by the any relation.

Further re claim 7, Applicant recites the limitation, “statistical assessment of the probability of occurrence of positions…” (emphasis added).  However, Applicant lacks antecedent basis for this limitation, thereby rendering the claim indefinite.  In the interest of compact prosecution and for the purposes of examination, the Examiner will interpret this limitation as any assessment.
CLAIM REJECTIONS - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-7, and 9-11 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Cao et al., US 2018/005811 (“CAO”).

Re claim 1, CAO discloses a method for ascertaining an installation angle between a roadway on which a vehicle travels and a detection direction of a measurement or radar sensor ([0028] – radar installation angle of vehicle), wherein the method comprises the following steps: 
reading a plurality of reflection signals, each of which represents a reflection signal which was reflected by a measurement or radar beam emitted by a transmission unit of the measurement or radar sensor and which was reflected at a respective different reflective portion of the vehicle, wherein the reflection signals contain movement information on a movement direction of the reflective portion of the vehicle at which the measurement or radar beam was reflected, and/or wherein the reflection signals contain position information which represents the position of the reflective 
detecting a movement direction component of the movement directions of the reflective portions of the vehicle, represented by the movement information, from the plurality of reflection signals, for which all reflective portions of the vehicle execute a similar movement, and/or a movement direction component for which positions of the reflective portions of the vehicle, represented by the position information, are depicted at a same point in time, on the assumption of a movement according to the movement direction component, and at said point in time in a two-dimensional depiction form a shape having the greatest similarity to an L shape ([0039] – moving state of vehicle); and 
determining the installation angle using the detected movement direction component ([0040] – radar installation angle calculator).

Re claim 2, CAO discloses the method of claim 1, as shown above.
	CAO further discloses wherein in the step of detecting, the movement direction component is detected using a resolution process for an over-determined equation system and/or a Hough transformation ([0038] – frequency analysis and direction estimation). 

Re claim 4, CAO discloses the method of claim 1, as shown above.
	CAO further discloses wherein in the step of detecting, times of detection of the positions of the reflective portions of the vehicle, represented by the position  

Re claim 5, CAO discloses the method of claim 1, as shown above.
	CAO further discloses wherein in the step of detecting, the movement directions of the reflective portions, represented by the movement information, are processed or interpreted as radial speed vectors of the reflective portions of the vehicle in order to detect the movement direction component ([Fig.2]). 

Re claim 6, CAO discloses the method of claim 1, as shown above.
	CAO further discloses wherein furthermore a step of tracking the vehicle is performed, in particular wherein the installation angle is furthermore determined iteratively using information on the tracked vehicle ([0033] – linear regression samples of moving vehicle). 

Re claim 7, CAO discloses the method of claim 1, as shown above.
	CAO further discloses wherein furthermore a step of statistical assessment of the probability of occurrence of positions of the reflective portions is performed, in order to obtain the traffic lane of the vehicle, wherein the installation angle is determined using the obtained traffic lane ([0085] – map of vehicle lane occupation; [0106] – linear regression). 

Re claim 9, CAO discloses the method of claim 1, as shown above.
	CAO further discloses which is configured to execute, implement and/or actuate the steps of a method as claimed in claim 1 ([Fig.1]). 

Re claim 10, CAO discloses the method of claim 1, as shown above.
	CAO further discloses a computer program with programming code, which is configured to actuate, execute and/or implement the steps of the method as claimed in claim 1 ([0120]). 

Re claim 11, CAO discloses the method of claim 1, as shown above.
	CAO further discloses A machine-readable storage medium on which a computer program as claimed in claim 10 is stored ([0009]). 
CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 8 are rejected under 35 U.S.C. § 103 as being unpatentable over CAO in view of Lehning, US 2013/0162462 (“LEHNING”).

Re claim 3, CAO discloses the method of claim 1, as shown above.
CAO fails to explicitly disclose wherein in the step of detecting, the greatest similarity of shape is detected by determining that movement direction component in which positions of the reflective portions of the vehicle, which are represented by the position information, have the smallest standard deviation from one of the components of the L shape.
However, LEHNING, in the same or in a similar field of endeavor, teaches a vehicle radar system with an installation angle wherein in a step of detecting, a greatest similarity of shape is detected by determining that movement direction component in which positions of the reflective portions of the vehicle, which are represented by the position information, have the smallest standard deviation from one of components of the L shape ([0035-0038] – vehicle direction radial velocity determined and checked for conformity within a tolerance range, e.g., variation or standard deviation).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, LEHNING merely teaches that it is well-known to manipulate radar installation data using standard deviation measurements.  Since both CAO and LEHNING disclose similar vehicle radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Re claim 8, Applicant recites claim limitations of the same or substantially the same scope as that of claim 1.  Accordingly, claim 8 is rejected in the same or substantially the same manner as claim 1.  The Examiner further recognizes the additional limitation of detecting a speed of the vehicle using the ascertained installation angle, not disclosed by CAO.
However, LEHNING, in the same or in a similar field of endeavor, teaches a vehicle radar system configured to detect a speed of the vehicle using an ascertained installation angle ([0064] – speed can be derived from installation angle).
KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provided that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, LEHNING merely teaches that it is well-known to calculate speed from an ascertained installation angle.  Since both CAO and LEHNING disclose similar vehicle radar systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
ADDITIONAL PRIOR ART
The Examiner would like to make Applicant aware of prior art references, not relied upon in this action, but pertinent to Applicant’s disclosure.  They are as follows:
US 2016/0291143, Cao et al. – vehicle radar system.
US 2016/0011299, Satou et al. – vehicle radar apparatus for recognizing radar sensor mounting angle.

CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M HAMMOND III whose telephone number is 571-272-2215.  The Examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic https://ppair-my.uspto.gov/pair/PrivatePair. 


Respectfully, 


/Thomas M Hammond III/Primary Examiner, Art Unit 3648